Exhibit 10.75


SECOND AMENDMENT TO
HUDSON PACIFIC PROPERTIES, INC.
AND HUDSON PACIFIC PROPERTIES, L.P.
2010 INCENTIVE AWARD PLAN
 
This Second Amendment (“Second Amendment”) to the Hudson Pacific Properties,
Inc. and Hudson Pacific Properties, L.P. 2010 Incentive Award Plan, as amended
(the “Plan”), is adopted by the Board of Directors (the “Board”) of Hudson
Pacific Properties, Inc., a Maryland corporation (the “Company”), as of December
21, 2016. Capitalized terms used in this Second Amendment and not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.


RECITALS


A. 
The Company currently maintains the Plan.



B.
Pursuant to Section 13.1 of the Plan, the Plan may be wholly or partially
amended at any time or from time to time by the Board.



C.
The Board desires to amend the Plan as set forth herein.



AMENDMENT


Effective as of the date set forth above, the Plan is hereby amended as follows.


1.    Section 11.2. Section 11.2 of the Plan is hereby amended and restated in
its entirety as follows:


“Tax Withholding. The Company and its Affiliates shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of the Plan. The
Administrator may in its sole discretion and in satisfaction of the foregoing
requirement, or in satisfaction of such additional withholding obligations as a
Participant may have elected or agreed, allow a Participant to satisfy such
obligations by any payment means described in Section 11.1 above, including
without limitation, by allowing such Participant to elect to have the Company or
an Affiliate withhold Shares otherwise issuable under an Award (or allowing the
surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the maximum statutory withholding rates in
the applicable jurisdictions for federal, state, local and foreign income tax
and payroll tax purposes that are applicable to such taxable income. The
Administrator shall determine the fair market value of the Shares, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option or Stock Appreciation Right
exercise involving the sale of shares to pay the Option or Stock Appreciation
Right exercise price or any tax withholding obligation.”


2.    This Second Amendment shall be and is hereby incorporated in and forms a
part of the Plan.


3.
Except as expressly provided herein, all terms and conditions of the Plan shall
remain in full force and effect.



[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.75


IN WITNESS WHEREOF, I hereby certify that the foregoing Second Amendment was
duly adopted by the Board of Directors of Hudson Pacific Properties, Inc. on
December 21, 2016.




Hudson Pacific Properties, Inc.    


By:
/s/ Kay Tidwell
 
Kay Tidwell
Executive Vice President, General Counsel
 
 
Date:
December 21, 2016

            







